DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 March 2022 has been entered.
Status of the Claims
3.	This action is in response to papers filed 2 March 2022 in which claims 1, 3, 5-6, 9, 11, and 14 were amended, claims 7, 12, and 29 were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
	All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
4.	Claims 1, 3, 5-6, 9, 11, 14-15, 18, and 21-22 are under prosecution.
Claim Objections
5.	Claim 9 is objected to because of the following informalities:  claim 9 contains the text “according to claim 1, wherein…(d) a nuclease,” which is missing an article.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 3, 9, 15, 18, and 21-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Turner et al (U.S. Patent Application Publication No. Us 2010/0331194 A1, published 30 December 2010).
	Regarding claim 1, Turner et al teach a method of characterizing a polynucleotide, in the form of sequencing a nucleic acid (paragraph 0034), comprising providing a transmembrane nanopore having a cis side and a trans side, wherein the polynucleotide (i.e., molecule) moves from the cis side to the trans side (paragraphs 0074-0075) having a cis side and a trans side (paragraph 0149).  Turner et al teach a molecular brake, in the form of a DNA binding moiety, which is on the cis side of the nanopore and which controls movement through the nanopore (paragraph 0167, and that the moiety is a polymerase (paragraph 0150); thus, the molecular brake and the target are contacted on the cis side of the nanopore.  Turner et al also teach a species on the trans side of the nanopore, in the form of a single stranded binding protein or a helicase, which bind to the target (paragraph 0152), and explicitly teach that both  the polymerase and the single stranded binding protein (e.g., the “[p]roteinaceous components”) are present on both sides of the nanopore (see elements 100 and 104 of Figure 10 and elements 200 and 204 of Figure 11, as well as paragraphs 0149-0152).  Helicases and single stranded binding proteins are proteins that decrease secondary structures based on page 22 of the instant specification; thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the claimed proteins (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
Turner et al further teach measuring the current over time to sequence the target polynucleotide (i.e., polymer molecule; paragraph 0027), thereby taking measurements indicative of one or more characteristics of the target.  
Thus, because all of the claimed steps are taught by Turner et al, the claims are either anticipated by, or, alternatively, obvious over Turner et al.
Regarding claim 3, the method of claim 1 is discussed above.
It is noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also noted that a “wherein” clause, such as those in the instant claims, must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
It is also noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
In the instant case, Turner et al teach the proteins include helicases and single stranded binding proteins (paragraph 0150 and 0152), which are proteins that decrease secondary structures based on page 22 of the instant specification; thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the claimed proteins.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
Regarding claim 9, the method of claim 1 is discussed above.  Turner et al teach protein components on either the cis side or the trans side of the nanopore (paragraphs 0011 and 0089), and that exonuclease is one of the protein components (paragraph 0154).  It is noted that the instant claim does not specify whether or not the exonuclease of claim 9 is the nuclease species of option (i) of claim 1 (i.e., on the trans side) or the molecular brake of option (iii) of claim 1 (i.e., on the cis side).  Thus, merely having an exonuclease on the trans side of the membrane meets the requirements of option (i) of claim 1, and having an exonuclease in the cis side (i.e., as opposed to a polymerase or helicase), in conjunction with a single stranded binding protein on the trans side, meets the requirements of option (iii) of claim 1.
Regarding claim 15, the method of claim 1 is discussed above.  Turner et al teach the molecular brake is a protein, in the form of polymerase or helicase (paragraph 0149-0150). 
Regarding claim 18, the method of claim 1 is discussed above.  Turner et al teach nanopores derived from alpha-hemolysin as well as solid state nanopores (paragraph 0075).
Regarding claim 21, the method of claim 1 is discussed above.
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Turner et al that the in some embodiments the whole target polynucleotide (i.e., polymer) does not pass through the nanopore (paragraph 0072) encompasses the alternate embodiments wherein the entire target is passed through the nanopore and sequenced.    
Regarding claim 22, the method of claim 1 is discussed above.  Turner et al further teach measuring the current over time to sequence the target polynucleotide (i.e., polymer molecule; paragraph 0027). 
Claim Rejections - 35 USC § 103
10.	Claims 5-6 are rejected under, under 35 U.S.C. 103 as obvious over Turner et al (U.S. Patent Application Publication No. Us 2010/0331194 A1, published 30 December 2010) and Akeson et al (U.S. Patent Application Publication No. US 2006/0063171 A1, published 23 March 2006).
Regarding claim 5, Turner et al teach methods of characterizing a polynucleotide, in the form of sequencing a nucleic acid (paragraph 0034), comprising providing a transmembrane nanopore having a cis side and a trans side, wherein the polynucleotide (i.e., molecule) moves from the cis side to the trans side (paragraphs 0074-0075) having a cis side and a trans side (paragraph 0149).  Turner et al teach a molecular brake, in the form of a DNA binding moiety, which is on the cis side of the nanopore and which controls movement through the nanopore (paragraph 0167), and that the moiety is a polymerase (paragraph 0150); thus, the molecular brake and the target are contacted on the cis side of the nanopore.  Turner et al also teach a species on the trans side of the nanopore, in the form of a single stranded binding protein or a helicase, which bind to the target (paragraph 0152), and explicitly teach that both the polymerase and the single stranded binding protein (e.g., the “[p]roteinaceous components”) are present on both sides of the nanopore (see elements 100 and 104 of Figure 10 and elements 200 and 204 of Figure 11, as well as paragraphs 0149-0152).  Helicases and single stranded binding proteins are proteins that decrease secondary structures based on page 22 of the instant specification; thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the claimed proteins.
Turner et al further teach measuring the current over time to sequence the target polynucleotide (i.e., polymer molecule; paragraph 0027), thereby taking measurements indicative of one or more characteristics of the target.    Turner et al also teach the methods have the added advantage of providing improved sequencing (Abstract).  Thus, Turner et al teach the known techniques discussed above.
	While Turner et al teach double stranded targets (paragraph 0158), Turner et al do not teach two strands connected by a hairpin loop.
	However, Akeson et al teach methods of characterizing a target polynucleotide, in the form of detecting monomer is a sequence of nucleotides (paragraph 0040), comprising contacting the target polynucleotide with one side of a transmembrane pore, in the form of a cis side, which has a molecular brake that controls the movement of the polynucleotide through the pore, in the form of molecular motor 26 (e.g., Figure 2C and paragraph 0043), which controls the movement of the polynucleotide through the nanopore (paragraphs 0011 and 0009) and which is used as a brake (paragraph 0083).  Akeson et al further teaches the target is double stranded (paragraph 0043) in the form of a target polynucleotide comprising double stranded portions connected at one end by a hairpin loop (e.g., Figure 14 and paragraph 0097).  Akeson et al also teach the methods have the added advantage of allowing analysis of a polymer at a specified rate (Abstract).  Thus, Akeson et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Turner et al and Akeson et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantage of providing improved sequencing as explicitly taught by Turner et al (Abstract) as well as the  advantage of allowing analysis of a polymer at a specific rate as explicitly taught by Akeson et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Akeson et al and Turner et al could have been combined with predictable results because the known techniques of Akeson et al and Turner et al predictably result in steps useful for nucleic acid characterization using nanopores.
Regarding claim 6, the method of claim 5 is discussed above.
It is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope, and that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
It is also reiterated that a “wherein” clause, such as those in the instant claims, must give meaning and purpose to the manipulative steps.
It is also reiterated that discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to prove that subject matter shown to be in the prior art does not possess the characteristic relied on.
In the instant case, Turner et al teach the proteins include helicases and single stranded binding proteins (paragraph 0150 and 0152), which are proteins that decrease secondary structures based on page 22 of the instant specification; thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the claimed proteins.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.


11.	Claims 9 and 14 is rejected under 35 U.S.C. 103 as obvious over Turner et al (U.S. Patent Application Publication No. Us 2010/0331194 A1, published 30 December 2010) as applied to claim 1 above, and further in combination with Olasagasti et al (U.S. Patent Application Publication No. US 2010/0035260 A1, published 11 February 2010).
It is noted that while claim 9 has been rejected as described above, the claim is are also obvious using the interpretation outlined below.	
Regarding claims 9 and 14, the method of claim 1 is discussed above in Section 9.
Turner et al also teach the methods have the added advantage of providing improved sequencing (Abstract).  Thus, Turner et al teach the known techniques discussed above.
	While Turner et al teach the use of exonucleases (i.e., claim 9), which cleave the target polynucleotide (i.e., claim 14; paragraph 0154), Turner et al do not explicitly teach the nuclease cleavage is on the trans side of the pore.
However, Olasagasti et al teach method of translocating polymers through nanopores (Abstract), wherein exonuclease digestion (i.e., cleavage)  is performed on the trans side of the nanopore, which has the added advantage of allowing generation blocks of timed exonuclease digestions, thereby allowing a double stranded template (paragraph 0105).  Thus, Olasagasti et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Turner et al and Olasagasti et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantage of providing improved sequencing as explicitly taught by Turner et al (Abstract) as well as the  advantage of allowing generation blocks of timed exonuclease digestions, thereby allowing a double stranded template as explicitly taught by Olasagasti et al (paragraph 0105).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Olasagasti et al and Turner et al could have been combined with predictable results because the known techniques of Olasagasti et al and Turner et al predictably result in steps useful for nucleic acid characterization using nanopores.
12.	Claim 11 is rejected under 35 U.S.C. 103 as obvious over Turner et al (U.S. Patent Application Publication No. Us 2010/0331194 A1, published 30 December 2010) as applied to claim 1 above, and further in combination with Krause et al (U.S. Patent Application Publication No. US 2009/0269744 A1, published 29 October 2009).
Regarding claim 11, the method of claim 1 is discussed above in Section 9.
While Turner et al teach hybridization of complementary strands to the target polynucleotide, which has the added advantage of controlling the rate of passage through the nanopore (paragraph 0152), Turner et al do not explicitly teach the length of the polynucleotide.
However, Krause et al teach methods utilizing complementary strands, in the form of primers having lengths of 50 bases, which is in the claimed range, and which have the added advantage of aiding in the detection of cancer in an individual (paragraph 0097).   Thus, Krause et al teach the known techniques discussed above.
In addition, it is noted that the courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.  
It is also noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of turner et al and Krause et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantage of allowing control of the rate of translocation as explicitly taught by Turner et al (paragraph 0152) and the advantage of aiding in the detection of cancer in an individual as explicitly taught by Krause et al (paragraph 0097).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Turner et al and Krause et al could have been combined with predictable results because the known techniques of Turner et al and Krause et al predictably result in steps useful for nucleic acid characterization.
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1, 3, 9, 15, 18, and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-63 of copending Application No. 16/902,301 in view of Turner et al (U.S. Patent Application Publication No. Us 2010/0331194 A1, published 30 December 2010).
	Both sets of claims are drawn to methods of characterizing target polynucleotides using a nanopore, controlling movement through the nanopore using a brake, and measuring characteristics of the target.  Any additional limitations of the ‘301 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘301 claims do not require the different conditions.
	However, the conditions, as well as the other limitations of the instant claims and the motivation to combine, are taught by Turner et al above.  Thus, the claims are obvious in view of teachings and rationale presented above. 
This is a provisional nonstatutory double patenting rejection.
15.	Claims 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-63 of copending Application No. 16/902,301 in view of Akeson et al (U.S. Patent Application Publication No. US 2006/0063171 A1, published 23 March 2006) and Turner et al (U.S. Patent Application Publication No. Us 2010/0331194 A1, published 30 December 2010) based on the teachings and rationale presented above. 
This is a provisional nonstatutory double patenting rejection.
16.	Claims 9 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-63 of copending Application No. 16/902,301 in view of Turner et al (U.S. Patent Application Publication No. US 2010/0331194 A1, published 30 December 2010) as applied to claim 1 above, and further in combination with Olasagasti et al (U.S. Patent Application Publication No. US 2010/0035260 A1, published 11 February 2010) based on the teachings and rationale presented above. 
This is a provisional nonstatutory double patenting rejection.
17.	Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-63 of copending Application No. 16/902,301 in view of Turner et al (U.S. Patent Application Publication No. US 2010/0331194 A1, published 30 December 2010) as applied to claim 1 above, and further in combination with Krause et al (U.S. Patent Application Publication No. US 2009/0269744 A1, published 29 October 2009) based on the teachings and rationale presented above. 
This is a provisional nonstatutory double patenting rejection.
18.	Claims 1, 3, 9, 15, 18, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,392,658 B2 in view of Turner et al (U.S. Patent Application Publication No. Us 2010/0331194 A1, published 30 December 2010).
	Both sets of claims are drawn to methods of characterizing target polynucleotides using a nanopore, controlling movement through the nanopore using a brake, and measuring characteristics of the target.  Any additional limitations of the ‘658 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘658 claims do not require the different conditions.
	However, the conditions, as well as the other limitations of the instant claims and the motivation to combine, are taught by Turner et al above.  Thus, the claims are obvious in view of teachings and rationale presented above. 
19.	Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,392,658 B2 in view of Akeson et al (U.S. Patent Application Publication No. US 2006/0063171 A1, published 23 March 2006) and Turner et al (U.S. Patent Application Publication No. Us 2010/0331194 A1, published 30 December 2010) based on the teachings and rationale presented above. 
20.	Claims 9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,392,658 B2 in view of Turner et al (U.S. Patent Application Publication No. US 2010/0331194 A1, published 30 December 2010) as applied to claim 1 above, and further in combination with Olasagasti et al (U.S. Patent Application Publication No. US 2010/0035260 A1, published 11 February 2010) based on the teachings and rationale presented above. 
21.	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,392,658 B2 in view of Turner et al (U.S. Patent Application Publication No. US 2010/0331194 A1, published 30 December 2010) as applied to claim 1 above, and further in combination with Krause et al (U.S. Patent Application Publication No. US 2009/0269744 A1, published 29 October 2009) based on the teachings and rationale presented above. 
22.	Claims 1, 3, 9, 15, 18, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,480,026 B2 in view of Turner et al (U.S. Patent Application Publication No. Us 2010/0331194 A1, published 30 December 2010).
	Both sets of claims are drawn to methods of characterizing target polynucleotides using a nanopore, controlling movement through the nanopore using a brake, and measuring characteristics of the target.  Any additional limitations of the ‘658 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘026 claims do not require the different conditions.
	However, the conditions, as well as the other limitations of the instant claims and the motivation to combine, are taught by Turner et al above.  Thus, the claims are obvious in view of teachings and rationale presented above. 
23.	Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,480,026 B2 in view of Akeson et al (U.S. Patent Application Publication No. US 2006/0063171 A1, published 23 March 2006) and Turner et al (U.S. Patent Application Publication No. Us 2010/0331194 A1, published 30 December 2010) based on the teachings and rationale presented above. 
24.	Claims 14 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,480,026 B2 in view of Turner et al (U.S. Patent Application Publication No. US 2010/0331194 A1, published 30 December 2010) as applied to claim 1 above, and further in combination with Olasagasti et al (U.S. Patent Application Publication No. US 2010/0035260 A1, published 11 February 2010) based on the teachings and rationale presented above
25.	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,480,026 B2 in view of Turner et al (U.S. Patent Application Publication No. US 2010/0331194 A1, published 30 December 2010) as applied to claim 1 above, and further in combination with Krause et al (U.S. Patent Application Publication No. US 2009/0269744 A1, published 29 October 2009) based on the teachings and rationale presented above. 
Response to Arguments
26.	Applicant's arguments filed 2 March 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Following a summary of the amendments and citations of case law, Applicant argues on pages 6-8 of the Remarks Turner et al do no teach the simultaneous use of both of the claimed components on the two sides of the nanopore.
However, as noted in the rejections above, Turner et al teach a molecular brake, in the form of a DNA binding moiety, which is on the cis side of the nanopore and which controls movement through the nanopore (paragraph 0167), and that the moiety is a polymerase (paragraph 0150); thus, the molecular brake and the target are contacted on the cis side of the nanopore.  Turner et al also teach a species on the trans side of the nanopore, in the form of a single stranded binding protein or a helicase, which bind to the target (paragraph 0152), and explicitly teach that both  the polymerase and the single stranded binding protein (e.g., the “[p]roteinaceous components”) are present on both sides of the nanopore (see elements 100 and 104 of Figure 10 and elements 200 and 204 of Figure 11, as well as paragraphs 0149-0152).  Helicases and single stranded binding proteins are proteins that decrease secondary structures based on page 22 of the instant specification; thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the claimed proteins.
Thus, Turner et al teach all of the claimed limitations, and therefore either anticipate, or render obvious, the claim. 
B.	With respect to Applicant’s arguments on page 7 of the Remarks regarding decreasing secondary structure formation or cyclodextrins, Turner et al explicitly teach single strand binding protein, as well as helicase (paragraph 0152), which, as noted above, meet the conditions of the claim.
	In addition, because single strand binding protein binds single strands, it would reduce the formation of secondary structures because binding to single stranded regions prevents the formation of secondary structure.
	With respect to cyclodextrins, it is noted that these limitations are an alternative embodiment not necessarily required by the claims.  


C.	Applicant argues on pages 9-10 of the Remarks that Akeson et al do not teach the nuclease to digest on the trans side.
	However, the prior art of Akeson et al is not relied upon for teaching nucleases, but is instead merely relied upon for teaching two strands connected by a hairpin loop as discussed above.
D.	In response to Applicant's argument on page 10 of the Remarks that Krause et al is nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art of Krause et al is merely relied upon for lengths of 50 bases, which is in the claimed range.  Krause et al also teach the detection of sequence information (e.g., paragraphs 0019 and 0146), which is a goal of Turner et al as well (e.g., paragraph 0007).  Thus, both references are in the same field of endeavor.
E.	Applicant argues on pages 11-12 of the Remarks that the exonuclease of Olasagasti et al is not a brake and that the combination is renders the prior art unsatisfactory for its intended purpose.  Thus, Applicant argues Olasagasti et al individually.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, it is noted that Olasagasti et al explicitly teach exonuclease digestion on the trans side of the nanopore, and that the method requires feeding DNA into the nanopore as it is held in place on the cis side from which strand synthesis originates (paragraph 0105), and that the synthesis is performed on the cis side utilizing a polymerase (paragraph 0098).  Thus, the combination is not incompatible with the intended purpose (i.e., sequencing nucleic acids) 
F.	Applicant argues on pages 12-13 of the Remarks that Example 2 of the instant specification shows unexpected results.
Applicant argues on pages 15-18 of the Remarks that the claimed invention displays unexpected results, as presented in Figures 5-8.
However, the data presented in Example 2 of the instant specification is not commensurate in scope with the instant claims for at least the following reasons:
Example 2 requires a buffer not required by the instant claims;
Example 2 specifically requires Salt Activated Nuclease, which is not required by the instant claims;
Example 2 specifically requires a single MspA nanopore, which is not required by the instant claims;
Example 2 is limited to helicase.
Therefore, the method having the alleged unexpected results is not commensurate in scope with the instant claims.  See MPEP 716.02(d)[R-2].


G.	Applicant’s remaining arguments, including those related to the double patenting rejections, rely on arguments addressed above.
Conclusion
27.	No claim is allowed.
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634